NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DANA ELAINE AMMONS,
Petiti0ner, -
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0ndent.
2011-3156 ..
Petition for review of the Merit SySte1nS Protecti0n
Board in case no. SF0752090897-I-1.
ON MOTION
ORDER
Dana Elaine AmmonS moves for a 60-day extension of
time to file her initial brief.
Upon consideration thereof,
IT ls ORDERED THAT:

AMMONS V. VA 2
The motion is granted Ammons’ initial brief (form
enclosed) is due within 60 days of the date of filing of this
order. No further extensions should be anticipated
FoR THE COURT
 2 5  /s/ Jan Horba_1__\[
Date J an Horba1y
C1erk
cc: Dana E1aine Am1n0ns (Infor1nal Brief Form Enc1osed)
Lauren S. Moore, Esq.
s21
26-old
§5¥m
S"uu
FI
B.S. COURT
rHsFEn€ E’Ets»F°“
AUG 25 2011
.|AN |'f0RBALY
CLEHK